DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 02, 2022 has been entered.
 					Response to Amendment
- Claims 1-19 are pending.
- Claims 1-19 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Pub. No. US 2014/0293842 A1; hereinafter He) in view of Yang et al. (Pub. No. US 2015/0358986 A1) and, further in view of Kim et al. (Pub. No. US 2014/0029563 A1; hereinafter Kim).
Regarding claims 1 and  7,  He discloses an apparatus for wireless communication, comprising: a processing system, configured to: (See ¶0021, processor circuitry) receiving a configuration of a time division duplex frame structure for a plurality of frames, (Figure 2, See 0030, he eNB 104 may inform the UE 108 of the TDD UL/DL configuration of a given radio frame via a given message such as a DCI message. The eNB 104 may have a plurality of different options, herein referred to as DCI options, by which it can inform the UE 108 of the change in the TDD UL/DL configuration between radio frames n and n+1) wherein the plurality of frames include a plurality of uplink periods and a plurality of downlink periods; (Figure 2, shows plurality of UL subframes and plurality of downlink subframes)
He fails to discloses transmitting a periodic control signaling instance if the periodic control signaling instance is scheduled during the UL periods of the TDD frame structure, wherein the periodic control signaling instance is scheduled periodically  and the periodic control signaling includes at least one of a random access channel, an uplink control channel, a sounding reference signal or a scheduling request;
Yang discloses transmitting a periodic control signaling instance if the periodic control signaling instance is scheduled during the UL periods of the TDD frame structure, (See 0064,a physical uplink control channel (PUCCH) to the base station (S208), in a general UL/DL signal transmission procedure. UCI is generally transmitted on a PUCCH periodically; See 0066,A subframe used for an uplink communication is referred to as an uplink subframe, and may be represented by UL SF; See 0143, Figure 13, SF#0 to SF#9, and SF#10 to SF#19 correspond to radio frames) wherein the periodic control signaling instance is scheduled periodically (See 0064, UCI is generally transmitted on a PUCCH periodically)  and the periodic control signaling includes at least one of a random access channel, an uplink control channel, a sounding reference signal or a scheduling request; (See 0064,a physical uplink control channel (PUCCH) to the base station (S208), in a general UL/DL signal transmission procedure. Information that the UE transmits to the base station is referred to as Uplink Control Information (UCI), The UCI includes hybrid automatic repeat and request acknowledgement/negative acknowledgement (HARQ-ACK/NACK), scheduling request (SR), channel state information (CSI), etc. The CSI includes channel quality indicator (CQI), precoding matrix indicator (PMI), rank indication (RI), etc.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of receiving a TDD frames configuration to include transmitting the UL signals on the UL subframes of the frames periodically. The motivation to combine is effectively transmitting and receiving a feedback signal when a plurality of data signals are scheduled using one downlink control information (See ¶0004).
However, He in view of Yang fails to disclose skipping transmission of the periodic control signaling instance in response to the periodic control signaling instance  being scheduled to occur during a DL period. 
Kim discloses skipping transmission of the periodic control signaling instance in response to the periodic control signaling instance  being scheduled to occur during a DL period. (Abstract, selectively skipping transmission of a control signal in a preset second period starting from a subframe at which the downlink control channel is received; See ¶0006, selectively skipping transmission of a control signal in a preset second period starting from a subframe at which the downlink control channel is received)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view Yang to include skipping a control signal instance that is scheduled during downlink traffic received. The motivation to combine is to efficiently prevent loss of uplink control signals.(See ¶0008)
Regarding claims 2, 8 and 14, He fails to disclose the processing system is configured to transmit the control signaling instance by being configured to transmit at least one of the random access channel, the uplink control channel, the SRS, or the SR on one of the plurality of UL periods assigned for transmitting an UL resource.
Yang discloses the processing system is configured to transmit the control signaling instance by being configured to transmit at least one of the random access channel, the uplink control channel, the SRS, or the SR on one of the plurality of UL periods assigned for transmitting an UL resource. (See 0064,a physical uplink control channel (PUCCH) to the base station (S208), in a general UL/DL signal transmission procedure. Information that the UE transmits to the base station is referred to as Uplink Control Information (UCI), The UCI includes hybrid automatic repeat and request acknowledgement/negative acknowledgement (HARQ-ACK/NACK), scheduling request (SR), channel state information (CSI), etc. The CSI includes channel quality indicator (CQI), precoding matrix indicator (PMI), rank indication (RI), etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of receiving a TDD frames configuration to include transmitting the UL signals on the UL subframes of the frames periodically. The motivation to combine is effectively transmitting and receiving a feedback signal when a plurality of data signals are scheduled using one downlink control information (See ¶0004).
Regarding claim 13, He discloses an apparatus for wireless communication, comprising: means for receiving (Figure 1, transmitter circuitry) a configuration of a time division duplex frame structure for a plurality of frames, (Figure 2, See 0030, he eNB 104 may inform the UE 108 of the TDD UL/DL configuration of a given radio frame via a given message such as a DCI message. The eNB 104 may have a plurality of different options, herein referred toas DCI options, by which it can inform the UE 108 of the change in the TDD UL/DL configuration between radio frames n and n+1) wherein the plurality of frames include a plurality of uplink periods and a plurality of downlink periods; (Figure 2, shows plurality of UL subframes and plurality of downlink subframes)
However, He fails to disclose means for transmitting a periodic control signaling instance if the periodic control signaling instance is scheduled during the UL periods of the TDD frame structure, wherein the periodic control signaling instance is scheduled periodically and the periodic control signaling includes at least one of a random access channel, an uplink control channel, a sounding reference signal or a scheduling request;
Yang discloses means for transmitting (See ¶0216, RF unit used to transmit/receives radio signals) a periodic control signaling instance if the periodic control signaling instance is scheduled during the UL periods of the TDD frame structure, (See 0064,a physical uplink control channel (PUCCH) to the base station (S208), in a general UL/DL signal transmission procedure. UCI is generally transmitted on a PUCCH periodically; See 0066,A subframe used for an uplink communication is referred to as an uplink subframe, and may be represented by UL SF; See 0143, Figure 13, SF#0 to SF#9, and SF#10 to SF#19 correspond to radio frames) wherein the periodic control signaling instance is scheduled periodically (See 0064, UCI is generally transmitted on a PUCCH periodically)  and the periodic control signaling includes at least one of a random access channel, an uplink control channel, a sounding reference signal or a scheduling request; (See 0064,a physical uplink control channel (PUCCH) to the base station (S208), in a general UL/DL signal transmission procedure. Information that the UE transmits to the base station is referred to as Uplink Control Information (UCI), The UCI includes hybrid automatic repeat and request acknowledgement/negative acknowledgement (HARQ-ACK/NACK), scheduling request (SR), channel state information (CSI), etc. The CSI includes channel quality indicator (CQI), precoding matrix indicator (PMI), rank indication (RI), etc.)
However, He in view of Yang fails to disclose skipping transmission of the periodic control signaling instance in response to the periodic control signaling instance  being scheduled to occur during a DL period.
Kim discloses skipping transmission of the periodic control signaling instance in response to the periodic control signaling instance  being scheduled to occur during a DL period. (Abstract, selectively skipping transmission of a control signal in a preset second period starting from a subframe at which the downlink control channel is received; See ¶0006, selectively skipping transmission of a control signal in a preset second period starting from a subframe at which the downlink control channel is received)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view Yang to include skipping a control signal instance that is scheduled during downlink traffic received. The motivation to combine is to efficiently prevent loss of uplink control signals.(See ¶0008)
Regarding claim 19, Yang discloses a computer-readable medium storing computer executable code, the code, when executed by a processor, to cause the processor to: (See ¶0067-0068, one or more processor(s) 504, system control circuitry 508 coupled with at least one of the processor(s) 504, system memory; See 40070, System memory 512 may be used to load and store data and/or instructions, for example, for system 500) receiving a configuration of a time division duplex frame structure for a plurality of frames, (Figure 2, See 0030, he eNB 104 may inform the UE 108 of the TDD UL/DL configuration of a given radio frame via a given message such as a DCI message. The eNB 104 may have a plurality of different options, herein referred toas DCI options, by which it can inform the UE 108 of the change in the TDD UL/DL configuration between radio frames n and n+1) wherein the plurality of frames include a plurality of uplink periods and a plurality of downlink periods; (Figure 2, shows plurality of UL subframes and plurality of downlink subframes)
He fails to discloses transmitting a periodic control signaling instance if the periodic control signaling instance is scheduled during the UL periods of the TDD frame structure, wherein the periodic control signaling instance is scheduled periodically and the periodic control signaling includes at least one of a random access channel, an uplink control channel, a sounding reference signal or a scheduling request;
Yang discloses transmitting a periodic control signaling instance if the periodic control signaling instance is scheduled during the UL periods of the TDD frame structure, (See 0064,a physical uplink control channel (PUCCH) to the base station (S208), in a general UL/DL signal transmission procedure. UCI is generally transmitted on a PUCCH periodically; See 0066,A subframe used for an uplink communication is referred to as an uplink subframe, and may be represented by UL SF; See 0143, Figure 13, SF#0 to SF#9, and SF#10 to SF#19 correspond to radio frames) wherein the periodic control signaling instance is scheduled periodically (See 0064, UCI is generally transmitted on a PUCCH periodically)  and the periodic control signaling includes at least one of a random access channel, an uplink control channel, a sounding reference signal or a scheduling request; (See 0064,a physical uplink control channel (PUCCH) to the base station (S208), in a general UL/DL signal transmission procedure. Information that the UE transmits to the base station is referred to as Uplink Control Information (UCI), The UCI includes hybrid automatic repeat and request acknowledgement/negative acknowledgement (HARQ-ACK/NACK), scheduling request (SR), channel state information (CSI), etc. The CSI includes channel quality indicator (CQI), precoding matrix indicator (PMI), rank indication (RI), etc.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of receiving a TDD frames configuration to include transmitting the UL signals on the UL subframes of the frames periodically. The motivation to combine is effectively transmitting and receiving a feedback signal when a plurality of data signals are scheduled using one downlink control information (See ¶0004).
However, He in view of Yang fails to disclose skipping transmission of the periodic control signaling instance in response to the periodic control signaling instance  being scheduled to occur during a DL period.
Kim discloses skipping transmission of the periodic control signaling instance in response to the periodic control signaling instance  being scheduled to occur during a DL period. (Abstract, selectively skipping transmission of a control signal in a preset second period starting from a subframe at which the downlink control channel is received; See ¶0006, selectively skipping transmission of a control signal in a preset second period starting from a subframe at which the downlink control channel is received)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view Yang to include skipping a control signal instance that is scheduled during downlink traffic received. The motivation to combine is to efficiently prevent loss of uplink control signals.(See ¶0008)
Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yang, Kim and, further in view of Liang et al. (WO 2013/178187 A2).
Regarding claims 3, 9 and 15, He in view of Yang and Kim fails to disclose configured to transmit a periodic channel state information (P-CSI) on one of the plurality of UL subframes assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR. 
	Liang discloses configured to transmit a periodic channel state information (P-CSI) on one of the plurality of UL subframes assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR. (UE in an uplink subframe according simultaneously transmitting a plurality of serving cells HARQ-ACK and a plurality of serving cells P –CSI)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Yang and Kim to include P-CSI and HARQ can be transmitted on the same UL subframe. The motivation to combine is ease of spectrum scarcity of resources, thus optimizing the use of spectrum resources.
Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yang, Kim, Cui et al. (Patent No. US 10,149,308 B2; hereinafter Cui) and Seo et al. (Pub. No. US 2013/0208710 A1).
Regarding claims 4, 10 and 16, He in view of Yang and Kim fails to disclose the processing system is further configured to: determine a number of DL subframes of the plurality of frames over which to average for a channel quality measurement based on the determined TDD frame structure;  measure and average a channel quality indicator (CQI) over the determined number of DL subframes; and transmit the CQI on one of the plurality of UL subframes assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR.
Cui discloses determine a number of DL subframes of the plurality of frames over which to average for a channel quality measurement based on the determined TDD frame structure; (Col. 8 Lines 24-28, calculated module configured to average multiple measurement results of each measure subframe among the multiple frames to obtain a measurement result) measure and average a channel quality indicator (CQI) over the determined number of DL subframes; (Col. 8 Lines 24-28, calculated module configured to average multiple measurement results of each measure subframe among the multiple frames to obtain a measurement result)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Yang and Kim to include the average of measurements are in the measurement result. The motivation to combine is  effective CQI measuring and reporting (Col. 2 Lines 50-55).
 However, Cui fails to disclose transmit the CQI on one of the plurality of UL subframes assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR.
Seo disclose transmit the CQI on one of the plurality of UL subframes (Figure 6, shows plurality of UL subframes) assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR. (See ¶0075, An SRS and a PUCCH can be transmitted simultaneously in the same subframe.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Yang, Kim and Cui to include the SRS and CQI are transmitted on the same subframe. The motivation to combine is to efficiently regulate transmit power (See ¶0076).
Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yang, Kim, Kazmi et al. (Pub. No. US 2018/0019857 A1; hereinafter Kazmi) and Tooher et al. (Pub. No. US 2019/0074953 A1; hereinafter Tooher).
Regarding claims 5, 11 and 17,  He in view of Yang and Kim fails to disclose the processing system is further configured to: determine a number of DL subframes of the plurality of frames over which to measure a positioning reference signal (PRS) based on the determined TDD frame structure; measure the PRS over the determined number of DL subframes to generate a PRS measurement; and transmit the PRS measurement on one of the plurality of UL subframes assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR.
Kazmi discloses determine a number of DL subframes of the plurality of frames over which to measure a positioning reference signal (PRS) based on the determined TDD frame structure; (See ¶0237, when UE is configured to perform measurements, e.g. positioning measurements, in measurement or positioning subframes, then the UE may assume that at least during the measurement or positioning occasion, the PRS subframes in one cell; interpreted the UE is configured with a number PRS subframes in one frame) measure the PRS over the determined number of DL subframes to generate a PRS measurement; (See ¶0236, type of measurement or positioning subframes are used or when UE is configured to perform measurements, e.g. positioning measurements, on certain type of positioning signals)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Yang and Kim to include PRS signals are transmitted in number of PRS subframes. The motivation to combine is to a positioning subframe configuration on at least one cell to avoid interference with another cell (See ¶0072).
However, He in view of Yang, Kim and Kazmi fails to disclose transmit the PRS measurement on one of the plurality of UL subframes assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR.
Tooher discloses transmit the PRS measurement on one of the plurality of UL subframes (See ¶0082, PRS measurement; See ¶0086, a UL measurement report; See ¶0088, may be subframe sets; See ¶0155, a WTRU may have one or more, or multiple UL transmissions in a single subframe; interpreted the prs measurement on one of a plurality of UL subframes from a set) assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR. (See ¶0150, a wtru maintain a set of UL power control parameters per reference resource; See ¶0152, UL power control parameters for example UL transmission: measurement report and HARQ A/N feedback; interpreted in a UL reference resource to transmit the measurement report and harq )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose the He in view of Yang, Kim and Kazmi to include the prs report is send in a feedback ul subframe with a harq report. The moitvaiton to combine is to efficiently control UL power to transmit multiple UL transmissions (See ¶0155).
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yang, Kim and, further in view of Kim et al. (WO 2013/042991 A1; hereinafter Kim2)
Regarding claims 6, 12 and 18, He in view of Yang and Kim fails to disclose receive information indicating a change in the TDD frame structure for a second set of frames that follow the plurality of frames.
Kim2 discloses receive information indicating a change in the TDD frame structure for a second set of frames that follow the plurality of frames. (Figure 7, See ¶0074, TDD UL/DL configuration information includes a TDD config field is changed by modification of system information sib2, and the minimum value of the period of such change is 64 frames; interpreted the a second set of frames the follow the first set of frames are changed)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify disclose the method and system disclosed by He in view of Yang and Kim to include change UL/DL configuration at 64 frames. The motivation to combine is efficiently use resources by changing the TDD UL/DL configuration (See ¶0005).
Response to Arguments
Applicant's arguments filed toward claims 1, 7, 13 and 19 have been fully considered but they are not persuasive. Applicant argues Kim fails to disclose “skipping transmission of the periodic control signaling instance in response to the periodic control signaling instance being scheduled to occur during a DL period” Examiner respectfully disagrees with applicant. Kim discloses skipping a transmission of a control signal in response to control signal occurring during the start of downlink transmission subframe. Kim discloses Abstract, selectively skipping transmission of a control signal in a preset second period starting from a subframe at which the downlink control channel is received; See ¶0006, selectively skipping transmission of a control signal in a preset second period starting from a subframe at which the downlink control channel is received.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (Pub. No. US 2018/0270026 A1)- a device for skipping an UL transmission in a wireless system, the method comprising: receiving a RRC signaling configuring that the UE skips an UL transmission if there is no data available for transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/               Primary Examiner, Art Unit 2472